Title: To Thomas Jefferson from Henry Dearborn, with Jefferson’s Note, 22 November 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            
              22 Nov. 1802
            
          
          Will you be so obliging as to inform me whether the Journals and other papers relating to the several Indian Treaties, should accompany the respective Treaties when presented to you.
          with respectfull concideration I am Sir Your Huml. Servt
          
            H. Dearborn
          
          
            Note by TJ:
            The Senate always expect a communication of all papers throwing light on the treaty, and have called for them when withheld.
          
        